Citation Nr: 0843769	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1950, from August 1950 to August 1951, and from April 
1953 to July 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that hearing is associated with the claims files.

A motion to advance this case on the docket was granted by 
the Board in March 2008.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2008).  

In March 2008, the Board granted service connection for 
bilateral hearing loss and tinnitus, and remanded the heart 
and TDIU claims for additional development.  The case has 
been returned to the Board.  


REMAND

In its March 2008 remand, the Board instructed that the 
veteran should be afforded an examination by a physician with 
appropriate expertise to determine the nature and etiology of 
the veteran's heart disability.  More specifically, the 
examiner was asked to proffer an opinion with respect to each 
currently present heart disorder as to whether there is a 50 
percent or better probability that the disorder originated 
during the veteran's active duty or is otherwise 
etiologically related to active duty.  The veteran was 
afforded a VA heart examination in July 2008, but the 
examiner failed to provide the requested opinion concerning 
the etiology of the veteran's heart disability.

The U. S. Court of Appeals for Veterans Claims has held that 
RO compliance with a remand is not discretionary, and that, 
if the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The separate issue of entitlement to a TDIU is inextricably 
intertwined with the remanded issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation].  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the examiner who performed the July 2008 
examination, or a suitable substitute, to 
review the file and proffer an opinion 
with respect to each currently present 
heart disorder as to whether there is a 
50 percent or better probability that the 
disorder originated during the veteran's 
active duty or is otherwise etiologically 
related to active duty.  The rationale 
for each opinion expressed must also be 
provided.  Another examination of the 
veteran should only be performed if 
deemed necessary by the person providing 
the opinion(s).

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claims of 
entitlement to service connection for 
heart disability and entitlement to a 
TDIU.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response before the 
case is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



